Exhibit 10.2

EXECUTION VERSION

 

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT is dated as of August 5, 2020, among JPMORGAN CHASE
BANK, N.A., as Credit Agreement Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Priority Notes Collateral Agent, each Other First Priority Lien
Obligations Agent from time to time party hereto, each in its capacity as First
Lien Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as
Trustee and Second Priority Collateral Agent and each collateral agent for any
Future Second Lien Indebtedness from time to time party hereto, each in its
capacity as Second Priority Agent.

A.

WHEREAS, SeaWorld Parks & Entertainment, Inc., a Delaware corporation (the
“Company”) (i) is party to the Credit Agreement dated as of December 1, 2009, as
amended by Amendment No. 1, dated as of February 17, 2011, as further amended by
Amendment No. 2, dated as of April 15, 2011, as further amended by Amendment No.
3, dated as of March 30, 2012, as further amended by Amendment No. 4, effective
as of April 24, 2013, as further amended by Amendment No. 5, dated as of May 14,
2013, as further amended by Amendment No. 6, dated as of August 9, 2013, as
further amended by Amendment No. 7, dated as of March 30, 2015, as further
amended by Amendment No. 8, dated as of March 31, 2017, as further amended by
Amendment No. 9, dated as of October 31, 2018, as further amended by Amendment
No. 10, dated as of March 10, 2020, as further amended by Amendment No. 11,
dated as of April 19, 2020 (and as the same may be amended, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among SeaWorld Entertainment, Inc., a Delaware
corporation and the direct parent of the Company (“Holdings”), the subsidiary
guarantors from time to time party thereto, (ii) is party to the Indenture dated
as of April 30, 2020 (as the same may be amended, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time, the
“First Priority Indenture”) among Wilmington Trust, National Association, as
trustee and as collateral agent, Holdings and the subsidiary guarantors from
time to time party thereto, and (iii) may become a party to Other First Priority
Lien Obligations Credit Documents;

B.

WHEREAS, the Company (i) is party to the Indenture dated as of August 5, 2020,
(as the same may be amended, amended and restated, replaced, Refinanced,
supplemented or otherwise modified from time to time, the “Second Priority
Senior Secured Notes Indenture”), under which the Second Lien Notes were issued,
among the Company, Holdings, the subsidiary guarantors party thereto and
Wilmington Trust, National Association, as Trustee and Second Priority
Collateral Agent and (ii) may become a party to Second Priority Documents
governing Future Second Lien Indebtedness; and

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

SECTION 1.

Definitions.

1.1.Defined Terms.  As used in this Agreement, the following terms have the
meanings specified below:

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent” shall mean any “Agent” as defined in the Credit Agreement.

“Agreement” shall mean this Agreement, as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Arranger” shall mean any “Arranger” as defined in the Credit Agreement.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended and
“Bankruptcy Law” shall mean the Bankruptcy Code and any other applicable
federal, state, province or foreign law for the relief of debtors.

“Closing Date” shall mean August 5, 2020.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement, including one
that (i) does not grant any Second Priority Agent or any Second Priority Secured
Party any right or benefit, directly or indirectly, which right or benefit is
prohibited at such time by the provisions of this Agreement and (ii) unless
accepted by the Required Lenders, or by the requisite Senior Lenders in
accordance with Section 1126(c) of the Bankruptcy Code or in accordance with any
other applicable Bankruptcy Laws, provides for the Discharge of Senior Lender
Claims upon the effective date thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Agreement” shall have the meaning set forth in the recitals and, unless
the context clearly otherwise requires, shall include any Replacement Credit
Agreement.

-2-

 

--------------------------------------------------------------------------------

 

“Credit Agreement Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity
as administrative agent and collateral agent for the Senior Lenders under the
Credit Agreement and the other Senior Lender Documents entered into pursuant to
the Credit Agreement, together with its successors in such capacity; provided,
however, that if the Credit Agreement is Refinanced by a Replacement Credit
Agreement, then all references herein to the Credit Agreement Agent shall refer
to the administrative agent (or trustee) under the Replacement Credit Agreement.

“Credit Agreement Lender” shall mean a “Lender” as defined in the Credit
Agreement.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Credit Agreement Obligations” shall mean, except to the extent
otherwise provided in Section 5.7 and in Section 6.4 below, a Discharge of
Senior Lender Claims solely with respect to outstanding Obligations and letters
of credit under the Credit Agreement or any other Loan Document (as defined in
the Credit Agreement) and all outstanding Senior Lender Cash Management
Obligations and Senior Lender Hedging Obligations and commitments of the Credit
Agreement Lenders under the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement).

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 and in Section 6.4 below, the termination of all
commitments of the Senior Lenders under their respective Senior Lender Documents
and the payment in full in cash (except for contingent indemnities and cost and
reimbursement obligations to the extent no claim has been made) of (a) all
Obligations in respect of all outstanding Senior Lender Claims and, with respect
to letters of credit or letter of credit guaranties outstanding thereunder, the
expiration or termination thereof or delivery of cash collateral or backstop
letters of credit in respect thereof in compliance with the Credit Agreement,
the First Priority Indenture or such Other First Priority Lien Obligations
Credit Document, as applicable, in each case concurrently with the termination
of all commitments to extend credit thereunder and (b) any other Senior Lender
Claims that are due and payable or otherwise accrued and owing at or prior to
the time such principal and interest are paid; provided that the Discharge of
Senior Lender Claims shall not be deemed to have occurred if such payments are
made with the proceeds of other Senior Lender Claims that constitute an exchange
or replacement for or a Refinancing of such Senior Lender Claims which exchange,
replacement or Refinancing has been designated in writing by the First Lien
Agent (under the Senior Lender Claims so exchanged, replaced or refinanced) to
the First Priority Designated Agent and the Second Priority Designated Agent as
“Senior Lender Claims” for purposes of this Agreement.  In the event the Senior
Lender Claims are modified and the Obligations are paid over time or otherwise
modified pursuant to Section 1129 of the Bankruptcy Code or the implementation
of a court confirmed or sanctioned Plan of Reorganization, the Senior Lender
Claims shall be deemed to be discharged when the final payment is made, in cash,
in respect of such indebtedness and any obligations pursuant to such new
indebtedness shall have been satisfied.

“Enforcement Action” shall mean any action under applicable law:

(1)to foreclose, execute or levy on, collect on, take possession of or control
of, or sell or otherwise realize upon (judicially or non-judicially) or to
lease, license or

-3-

 

--------------------------------------------------------------------------------

 

otherwise dispose of (whether publicly or privately), any Common Collateral or
otherwise to exercise or enforce remedial rights with respect to Common
Collateral under the Senior Lender Documents or any other applicable agreement,
document or instrument pertaining thereto (including, without limitation, by way
of setoff, noticing of any public or private sale or other disposition pursuant
to the UCC or other applicable law, notification of account debtors,
notification of depositary banks under deposit account control agreements or
exercise of rights under landlord consents, if applicable),

(2)to solicit bids from third parties to conduct the liquidation or disposition
of any Common Collateral or to engage or retain sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers or other third parties
for the purposes of valuing, marketing, promoting and selling any Common
Collateral,

(3)to receive a transfer of Common Collateral in satisfaction of any
indebtedness or other obligation secured thereby,

(4)to otherwise enforce any security interest or exercise any other right or
remedy, as a secured creditor or otherwise, pertaining to the Common Collateral
at law, in equity or pursuant to the Senior Lender Documents or any other
applicable agreement, document or instrument pertaining thereto (including,
without limitation, the commencement of any applicable legal proceedings or
other actions against or with respect to all or any portion of the Common
Collateral to facilitate the actions described in the immediately preceding
clauses (1), (2) and (3), and exercising voting rights in respect of any equity
interests comprising Common Collateral), or

(5)effect the disposition of any Common Collateral by any Grantor after the
occurrence and during the continuation of an event of default under the Senior
Lender Documents without the consent of each applicable First Lien Agent.

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent, (b) the
First Priority Notes Collateral Agent and (c) any Other First Priority Lien
Obligations Agent.

“First Lien Parity Intercreditor Agreement” shall mean the First-Lien
Intercreditor Agreement dated as of April 30, 2020, by and among the First
Priority Notes Collateral Agent, the Credit Agreement Agent, and the other
parties from time to time party thereto, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“First Priority Designated Agent” shall mean (i) the Credit Agreement Agent,
until such time as the Discharge of Credit Agreement Obligations has occurred,
and (ii) thereafter, the First Lien Agent serving as the “Applicable Authorized
Representative” (as such term or similar term is defined in the First Lien
Parity Intercreditor Agreement).  When any First Lien Agent other than the
Credit Agreement Agent becomes the Applicable Authorized Representative under
such First Lien Parity Intercreditor Agreement it shall send a written notice
thereof to the Second Priority Designated Agent and the Grantors.

“First Priority Indenture” shall have the meaning set forth in the recitals and,
unless the context clearly otherwise requires, shall include any Replacement
First Priority Indenture.

-4-

 

--------------------------------------------------------------------------------

 

“First Priority Notes Collateral Agent” shall mean Wilmington Trust, National
Association, in its capacity as collateral agent for the Senior Lenders under
the First Priority Indenture and the other Senior Lender Documents entered into
pursuant to the First Priority Indenture, together with its successors in such
capacity; provided, however, that if the First Priority Indenture is Refinanced
by a Replacement First Priority Indenture, then all references herein to the
First Priority Notes Collateral Agent shall refer to the collateral agent under
the Replacement First Priority Indenture.

“First Priority Notes Documents” shall mean the First Priority Indenture and the
other “Notes Documents” as defined in the First Priority Indenture.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims with respect to the Second Lien Notes) of the Company or
any of the other Grantors, to the extent applicable, that are to be secured by
the Second Priority Collateral on a junior basis to the Senior Lender Claims and
are so designated as Future Second Lien Indebtedness in accordance with, and
satisfying the conditions set forth in, Section 8.22 hereof; provided, however,
that such Future Second Lien Indebtedness is permitted to be so incurred and
secured in accordance with each Senior Lender Document and each Second Priority
Document in effect at the time of such incurrence.

“Governmental Authority” shall mean any nation or government, any state,
provincial, territorial or other political subdivision thereof, any agency,
authority, instrumentality, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantors” shall mean the Company, Holdings, each Subsidiary Guarantor (as
defined in the Credit Agreement) and each of the Company’s Subsidiaries that has
executed and delivered a Senior Collateral Document or a Second Priority
Collateral Document.

“Holdings” shall have the meaning set forth in the recitals.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Credit Agreement, the First Priority
Indenture, the Second Priority Senior Secured Notes Indenture, the Other First
Priority Lien Obligations Credit Documents or any other document or instrument
evidencing or governing any Future Second Lien Indebtedness.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee and the Second Priority Collateral Agent.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, interim receivership,
liquidation, reorganization or other similar case or proceeding with respect to
any Grantor or with respect to any of its assets, (c) any liquidation,
dissolution, reorganization or winding up of any Grantor whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
assignment for the benefit of creditors or any other marshalling of assets and
liabilities of any Grantor.

-5-

 

--------------------------------------------------------------------------------

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing), any conditional sale or other title
retention agreement or any lease in the nature thereof.

“Loan Documents” shall mean the Credit Agreement and the other “Loan Documents”
as defined in the Credit Agreement.

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
which either (i) grants any Second Priority Agent or any Second Priority Secured
Party any right or benefit, directly or indirectly, which right or benefit is
prohibited at such time by the provisions of this Agreement or (ii) unless
accepted by the Required Lenders, or by the requisite Senior Lenders in
accordance with Section 1126(c) of the Bankruptcy Code or any similar provision
of any other applicable Bankruptcy Law, fails to provide for the Discharge of
Senior Lender Claims upon the effective date thereof.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees,
expenses, indemnities or other amounts due or that may be due to the Trustee or
the Second Priority Collateral Agent thereunder (including interest, fees, or
expenses accrued on or accruing after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for post-filing interest, fees,
or expenses is allowed or allowable in such proceeding).  

“Noteholder Collateral” shall mean all of the assets of the Grantors, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Second Lien Security Agreement
dated as of August 5, 2020, among the Company, the Grantors, the Second Priority
Collateral Agent and the other parties thereto from time to time, in respect of
the Second Priority Senior Secured Notes Indenture, as may be amended, restated,
supplemented or otherwise modified from time to time.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

“Notes” shall mean (a) the Second Lien Notes and (b) any additional notes issued
under the Second Priority Senior Secured Notes Indenture to the extent permitted
by the Senior Lender Documents and the Second Priority Documents in effect at
the time of such incurrence.

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such

-6-

 

--------------------------------------------------------------------------------

 

Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any Insolvency or Liquidation Proceeding.  Without limiting the
generality of the foregoing, the Obligations of any Grantor under any Senior
Lender Document or Second Priority Document include the obligations to pay
principal, interest (including interest, fees, or expenses accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest, fees, or expenses is allowed or
allowable in such proceeding) or premium on any Indebtedness, letter of credit
commissions (if applicable), charges, expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Grantor to
reimburse any amount in respect of any of the foregoing that any Senior Lender
or Second Priority Secured Party, in its sole discretion, may elect to pay or
advance on behalf of such Grantor.

“Other First Priority Lien Obligations” shall mean all Obligations owing under
any Other First Priority Lien Obligations Document; provided, however, for the
avoidance of doubt, none of the Obligations under the Credit Agreement or any
other Loan Document, the First Priority Indenture or any other First Priority
Notes Document, or any Senior Lender Cash Management Obligations or Senior
Lender Hedging Obligations shall constitute Other First Priority Lien
Obligations.

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity, in
accordance with Section 8.22.

“Other First Priority Lien Obligations Credit Document” shall mean any (a)
instruments, agreements or documents evidencing debt facilities or commercial
paper facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures and/or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (c) instruments or agreements evidencing
any other indebtedness, in each case incurred by Holdings or any of its
Subsidiaries, to the extent applicable, and that are to be secured by the Senior
Lender Collateral on a senior basis to the Second Priority Claims and are so
designated as an Other First Priority Lien Obligations Credit Document in
accordance with, and satisfying the conditions set forth in, Section 8.22
hereof; provided, however, that such Other First Priority Lien Obligations are
permitted to be so incurred and secured in accordance with this Agreement and
each Senior Lender Document and each Second Priority Document in effect at the
time of such incurrence; provided, further, that the Grantors, the Credit
Agreement Agent, the First Priority Notes Collateral Agent and the Other First
Priority Lien Obligations Agent for such Obligations shall have executed and
delivered the Joinder Agreement (as defined in the First Lien Parity
Intercreditor Agreement) attached to the First Lien Parity Intercreditor
Agreement.

-7-

 

--------------------------------------------------------------------------------

 

“Other First Priority Lien Obligations Documents” shall mean each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

“Other First Priority Lien Obligations Security Documents” shall mean any
security agreement or any other document now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any Other First Priority Lien Obligations.

“Person” shall mean any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, proposal, plan of arrangement or
compromise or other type of plan of arrangement or similar dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.

“Pledged Collateral” shall mean the Common Collateral in the possession of any
First Lien Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code or any other
applicable law.

“Recovery” shall have the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, replace or
repay, or to issue other Indebtedness, in exchange or replacement for, such
indebtedness.  “Refinanced” and “Refinancing” shall have correlative meanings.

“Replacement Credit Agreement” means any loan agreement, indenture or other
agreement that (i) Refinances the Credit Agreement so long as, after giving
effect to such Refinancing, the agreement that was the Credit Agreement
immediately prior to such Refinancing is no longer secured, or required to be
secured, by any of the Common Collateral and (ii) becomes the Credit Agreement
hereunder by designation as such pursuant to Section 5.7.

“Replacement First Priority Indenture” means any loan agreement, indenture or
other agreement that (i) Refinances the First Priority Indenture so long as,
after giving effect to such Refinancing, the agreement that was the First
Priority Indenture immediately prior to such Refinancing is no longer secured,
or required to be secured, by any of the Common Collateral and (ii) becomes the
First Priority Indenture hereunder by designation as such pursuant to Section
5.7.

“Required Lenders” shall mean, with respect to any Senior Lender Document, those
Senior Lenders the approval of which is required to approve an amendment or
modification of, termination or waiver of any provision of or consent to any
departure from such Senior Lender Document (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of
such Senior Lender Document).

-8-

 

--------------------------------------------------------------------------------

 

“Restricted Subsidiary” shall mean any “Restricted Subsidiary” of the Company as
defined in the Credit Agreement.

“Second Lien Notes” shall mean $500,000,000 aggregate principal amount of the
Company’s 9.500% Second-Priority Senior Secured Notes due 2025, issued pursuant
to the Second Priority Senior Secured Notes Indenture.

“Second Priority Agents” shall mean (a) the Second Priority Collateral Agent as
collateral agent for the Indenture Secured Parties and (b) the collateral agent
for any Future Second Lien Indebtedness that is named as the Second Priority
Agent in respect of such Future Second Lien Indebtedness in accordance with
Section 8.22.

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees, expenses, indemnities or other amounts due or that may be
due to the Trustee and the Second Priority Agents for any Future Second Lien
Indebtedness.

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of the Grantors, whether real, personal or mixed, with respect to which a
Lien is granted, or purported to be granted, as security for any Second Priority
Claim.

“Second Priority Collateral Agent” shall mean Wilmington Trust, National
Association, in its capacity as collateral agent under the Second Priority
Senior Secured Notes Indenture and the Noteholder Collateral Documents and its
successors in such capacity.

“Second Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement(s) with respect to any Future Second Lien
Indebtedness.

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Documents, the Second Priority Collateral Agreements and any other agreement,
document or instrument pursuant to which a Lien is now or hereafter granted
securing any Second Priority Claims or under which rights or remedies with
respect to such Liens are at any time governed.

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in aggregate principal amount of the Second Priority Claims
then outstanding; it being understood that as of the date of this Agreement, the
Second Priority Collateral Agent shall be so designated as the Second Priority
Designated Agent. When any Second Priority Agent other than the Second Priority
Collateral Agent becomes the Second Priority Designated Agent it shall send a
written notice thereof to the First Priority Designated Agent and the Grantors.

“Second Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second Lien
Indebtedness.

“Second Priority Lien” shall mean any Lien on any assets of any Grantor securing
any Second Priority Claims.

-9-

 

--------------------------------------------------------------------------------

 

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the Second
Priority Agent for any Future Second Lien Indebtedness.

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

“Secured Hedge Agreements” shall mean each Swap Contract entered into by a
Grantor or any other Restricted Subsidiary that (i) is in effect on the Closing
Date with a counterparty that is a Credit Agreement Lender, an Agent, an
Arranger or any Affiliate of the foregoing as of the Closing Date or (ii) is
entered into after the Closing Date with any counterparty that is a Credit
Agreement Lender, an Agent, an Arranger or any Affiliate of the foregoing at the
time such Swap Contract is entered into.

“Senior Collateral Documents” shall mean the Senior Credit Agreement Collateral
Agreement, the Senior First Priority Notes Collateral Agreement, the Senior
Credit Agreement Pledge Agreement, the Senior First Priority Notes Pledge
Agreement, the Senior Credit Agreement Guaranty Agreement, the Other First
Priority Lien Obligations Security Documents and any security agreement,
mortgage or other agreement, document or instrument pursuant to which a Lien is
now or hereafter granted securing any Senior Lender Claims or under which rights
or remedies with respect to such Lien are at any time governed.

“Senior Credit Agreement Collateral Agreement” shall mean the First Lien
Security Agreement, dated as of December 1, 2009, among the Company, the
Grantors, and JPMorgan Chase Bank, N.A., as collateral agent for the secured
parties referred to therein, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Senior Credit Agreement Guaranty Agreement” shall mean the Guaranty Agreement,
dated as of December 1, 2009, made by Holdings and certain other Grantors (other
than the Company) in favor of JPMorgan Chase Bank, N.A. as collateral agent for
the secured parties referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Senior Credit Agreement Pledge Agreement” shall mean the Pledge Agreement,
dated as of December 1, 2009, made by Holdings and JPMorgan Chase Bank, N.A., as
collateral agent for the secured parties referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Senior First Priority Notes Collateral Agreement” shall mean the First Lien
Security Agreement, dated as of April 30, 2020, among the Company, the Grantors,
and Wilmington Trust, National Association, as collateral agent for the secured
parties referred to therein, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Senior First Priority Notes Pledge Agreement” shall mean the Pledge Agreement,
dated as of April 30, 2020, made by Holdings and JPMorgan Chase Bank, N.A., as
collateral agent for the secured parties referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

-10-

 

--------------------------------------------------------------------------------

 

“Senior Lender Cash Management Obligations” shall mean, with respect to any
Grantor or any Restricted Subsidiary, all Obligations of such Grantor or such
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository, credit or debit card or cash management
services or any automated clearing house transfers of funds owed to a Person
that is a Credit Agreement Lender, an Agent, an Arranger or any Affiliate of the
foregoing as of or following the Closing Date or at the time such overdraft and
related liabilities arising from treasury, depository, credit or debit card,
purchasing card or cash management services or any automated clearing house
transfers of funds is entered into.

“Senior Lender Claims” shall mean all Obligations arising under the Credit
Agreement, the First Priority Notes Indenture, the Other First Priority Lien
Obligations Credit Documents and any other Senior Lender Documents, whether or
not such Obligations constitute Indebtedness, including, without limitation,
(a) Senior Lender Hedging Obligations, (b) Senior Lender Cash Management
Obligations and (c) Obligations under any agreement that is an exchange or
replacement for or an extension, increase or refinancing of any other Senior
Lender Claims.  Senior Lender Claims shall include all interest, fees, and
expenses accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest, fees, or expenses is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted, or purported
to be granted, as security for any Senior Lender Claim.

“Senior Lender Documents” shall mean (a) the Loan Documents, (b) the First
Priority Notes Documents and (c) the Other First Priority Lien Obligations
Credit Documents, the Senior Collateral Documents and each of the other
agreements, documents and instruments (including each agreement, document or
instrument providing for or evidencing a Senior Lender Hedging Obligation or
Senior Lender Cash Management Obligation) providing for, evidencing or securing
any Senior Lender Claim, including, without limitation, any Obligation under the
Credit Agreement, the First Priority Notes Indenture and any other related
document or instrument executed or delivered pursuant to any such document at
any time or otherwise evidencing or securing any Obligation arising under any
such document.

“Senior Lender Hedging Obligations” shall mean any Obligations under Secured
Hedge Agreements.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the First Lien Agents.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Credit
Agreement as in effect as of the date hereof.

“Swap Contract” shall have the meaning set forth in the Credit Agreement.

-11-

 

--------------------------------------------------------------------------------

 

“Trustee” shall mean Wilmington Trust, National Association, in its capacity as
trustee under the Second Priority Senior Secured Notes Indenture and its
successors in such capacity.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2.Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 2.

Lien Priorities.

2.1.Subordination of Liens.  Notwithstanding (i) the date, time, method, manner
or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to any
First Lien Agent or Senior Lenders on the Common Collateral, (ii) any provision
of the UCC of any applicable jurisdiction, any Bankruptcy Law, or any other
applicable law or the Second Priority Documents or the Senior Lender Documents,
(iii) whether any First Lien Agent, either directly or through agents, holds
possession of, or has control over, all or any part of the Common Collateral,
(iv) the fact that any such Liens may be subordinated, voided, avoided,
invalidated or lapsed or (v) any other circumstance of any kind or nature
whatsoever, each Second Priority Agent, on behalf of itself and each applicable
Second Priority Secured Party, hereby agrees that:  (a) any Lien on the Common
Collateral securing or purporting to secure any Senior Lender Claims now or
hereafter held by or on behalf of any First Lien Agent or any Senior Lenders or
any agent or trustee therefor regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, shall have priority over
and be senior in all respects and prior to any Lien on the Common Collateral
securing or purporting to secure any Second Priority Claims and (b) any Lien on
the Common Collateral securing or purporting to secure any Second Priority
Claims now or hereafter held by or on behalf of any Second Priority Agent or any
Second Priority Secured Parties or any agent or trustee therefor regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Common Collateral securing or purporting to secure any Senior Lender
Claims.  All Liens on the Common Collateral securing or purporting to secure any
Senior Lender Claims shall be and remain senior in all respects and

-12-

 

--------------------------------------------------------------------------------

 

prior to all Liens on the Common Collateral securing or purporting to secure any
Second Priority Claims for all purposes, whether or not such Liens securing or
purporting to secure any Senior Lender Claims are adequately perfected,
invalidated, avoided, voided, or lapsed or are subordinated to any Lien securing
any other obligation of the Company, any other Grantor or any other Person.

2.2.Prohibition on Contesting Liens.  Each Second Priority Agent, for itself and
on behalf of each applicable Second Priority Secured Party for which it serves
as Second Priority Agent, and each First Lien Agent, for itself and on behalf of
each Senior Lender in respect of which it serves as First Lien Agent, agrees
that it shall not (and hereby waives any right to) take any action to challenge,
contest or support any other Person in contesting or challenging, directly or
indirectly, in any proceeding (including any Insolvency or Liquidation
Proceeding), the validity, perfection, priority or enforceability of (a) a Lien
securing any Senior Lender Claims held (or purported to be held) by or on behalf
of any First Lien Agent or any of the Senior Lenders or any agent or trustee
therefor in any Senior Lender Collateral or the allowability of any Senior
Lender Claims or (b) a Lien securing any Second Priority Claims held (or
purported to be held) by or on behalf of any Second Priority Secured Party in
any Second Priority Collateral, as the case may be or the allowability of any
Second Priority Claims; provided, however, that nothing in this Agreement shall
be construed to prevent or impair the rights of (i) any First Lien Agent or any
Senior Lender to enforce this Agreement (including the priority of the Liens
securing the Senior Lender Claims as provided in Section 2.1) or any of the
Senior Lender Documents or (ii) any Second Priority Agent to enforce this
Agreement.

2.3.No New Liens.  (a)  So long as the Discharge of Senior Lender Claims has not
occurred and, subject to Section 6, each Second Priority Agent agrees, for
itself and on behalf of each applicable Second Priority Secured Party, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, that it shall not acquire or hold any Lien on
any assets of the Company or any other Grantor securing any Second Priority
Claims that are not also subject to the first-priority Lien in respect of the
Senior Lender Claims under the Senior Lender Documents.  If any Second Priority
Agent or any Second Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any asset of the Company or any other
Grantor that is not also subject to the first-priority Lien in respect of the
Senior Lender Claims under the Senior Lender Documents, then such Second
Priority Agent or Second Priority Secured Party shall, without the need for any
further consent of any party and notwithstanding anything to the contrary in any
other document, be deemed to also hold and have held such Lien for the benefit
of the First Lien Agents and each other Senior Lender as security for the Senior
Lender Claims (subject to the lien priority and other terms hereof).  If any
Second Priority Agent or any Second Priority Secured Party shall, at any time,
receive any proceeds or payment from or as a result of any Liens granted in
contravention of this Section 2.3, it shall pay such proceeds or payments over
to the First Priority Designated Agent in accordance with the terms of Section
4.2

(b)

So long as the Second Priority Claims remain outstanding and, subject to Section
6, each First Lien Agent agrees, for itself and on behalf of each applicable
Senior Lender, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, that it shall not
acquire or hold any Lien on any assets of the Company or any other Grantor
constituting (or that is intended to constitute) Common

-13-

 

--------------------------------------------------------------------------------

 

Collateral securing any Senior Lender Claims that are not also subject to the
second-priority Lien in respect of the Second Priority Claims under the Second
Priority Documents.  If any First Lien Agent or any Senior Lender shall
(nonetheless and in breach hereof) acquire or hold any Lien on any Common
Collateral that is not also subject to the second-priority Lien in respect of
the Second Priority Claims under the Second Priority Documents, then such First
Lien Agent or Senior Lender shall, without the need for any further consent of
any party and notwithstanding anything to the contrary in any other document, be
deemed to also hold and have held such Lien for the benefit of the Second
Priority Agents and each other Second Priority Secured Party as security for the
Second Priority Claims (subject to the lien priority and other terms hereof) or
release such Liens.

Notwithstanding anything in this Agreement or any other Senior Lender Documents
or Second Priority Documents to the contrary, collateral consisting of cash and
deposit account balances pledged to secure Obligations under any Senior Lender
Document consisting of reimbursement obligations in respect of letters of credit
held by the Credit Agreement Agent, including pursuant to Section 2.03 of the
Credit Agreement (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not be subject to provisions of this
Section 2.3 or otherwise constitute Common Collateral.

2.4.Nature of First Lien Obligations.  Each Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, acknowledges that
(a) a portion of the Obligations included among the Senior Lender Claims are
revolving in nature, (b) the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed,
(c) the terms of the Senior Lender Claims may be modified, extended, renewed or
amended from time to time, and (d) the aggregate amount of the Senior Lender
Claims may be increased or Refinanced, in either event, without notice to or
consent by the Second Priority Secured Parties and without affecting the
provisions hereof.  The lien priorities provided in Sections 2.1 and 2.2 shall
not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or Refinancing of either the Senior Lender Claims or the Second
Priority Claims, or any portion thereof.

2.5.Perfection of Liens.  Neither the First Lien Agents nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agents
and the Second Priority Secured Parties.  The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the Senior
Lenders and the Second Priority Secured Parties and shall not impose on the
First Lien Agents, the Second Priority Agents, the Second Priority Secured
Parties or the Senior Lenders or any agent or trustee therefor any obligations
in respect of the disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

2.6.Waiver of Marshalling.  Until the Discharge of Senior Lender Claims, each
Second Priority Agent, on behalf of itself and the applicable Second Priority
Secured Parties, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to

-14-

 

--------------------------------------------------------------------------------

 

demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Common Collateral or any
other similar rights a junior secured creditor may have under applicable law.

 

SECTION 3.

Enforcement.

3.1.Exercise of Remedies.

(a)So long as the Discharge of Senior Lender Claims has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second Priority Agent or any Second
Priority Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Common Collateral
or any other security in respect of any applicable Second Priority Claims, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or proceeding with respect to such rights or remedies (including any
action of enforcement, collection, execution, levy or foreclosure), (y) contest,
protest or object to any foreclosure, power of sale or other similar proceeding
or action brought with respect to the Common Collateral or any other collateral
by any First Lien Agent or any Senior Lender in respect of the Senior Lender
Claims, the exercise of any right by any First Lien Agent or any Senior Lender
(or any agent or sub-agent on their behalf) in respect of the Senior Lender
Claims under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which any Second Priority
Agent or any Second Priority Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party, of any
rights and remedies relating to the Common Collateral or any other collateral
under the Senior Lender Documents or otherwise in respect of Senior Lender
Claims, provided that the respective interests of the Second Priority Secured
Parties attach to the proceeds thereof, subject to the relative priorities
described in this Agreement, or (z) object to the forbearance by the Senior
Lenders from bringing or pursuing any foreclosure, power of sale or other
similar proceeding or action or any other exercise of any rights or remedies
relating to the Common Collateral or any other collateral in respect of Senior
Lender Claims and (ii) except as otherwise provided herein (including Section
5.1), each First Lien Agent and the Senior Lenders shall have the exclusive
right to enforce rights, exercise remedies (including setoff, recoupment, and
the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any consultation with, or the consent, of any Second Priority Agent or
any Second Priority Secured Party; provided, however, that (A) in any Insolvency
or Liquidation Proceeding commenced by or against the Company or any other
Grantor, each Second Priority Agent may file a proof of claim or statement of
interest with respect to the applicable Second Priority Claims, (B) each Second
Priority Agent may take any action (not adverse to the prior Liens on the Common
Collateral securing the Senior Lender Claims, or the rights of either First Lien
Agent or the Senior Lenders to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Common Collateral (including,
without limitation, sending such notices of the existence of, or any evidence or
confirmation of, the Second Priority Claims or the Liens of the Second Priority
Agents in the Common Collateral to any court or governmental agency, or filing
or recording any such notice or evidence to the

-15-

 

--------------------------------------------------------------------------------

 

extent necessary or appropriate to prove or preserve the Liens of the Second
Priority Agents in the Common Collateral), (C) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, each Second
Priority Agent may (but shall not be obligated to) file any necessary or
appropriate responsive pleadings in opposition to any motion, adversary
proceeding or other pleading filed by any Person objecting to or otherwise
seeking disallowance of the claim or Lien of such Second Priority Agent or
Second Priority Secured Party, (D) subject to Section 5.4, each Second Priority
Agent may (but shall not be obligated to) file any pleadings, objections,
motions, or agreements which assert rights available to unsecured creditors of
the Company or any other Grantor arising under any Insolvency or Liquidation
Proceeding or applicable non-bankruptcy law to the extent not otherwise
inconsistent with or in violation of the other provisions of this Agreement, and
(E) each Second Priority Agent may (but shall not be obligated to) and each
Second Priority Secured Party (subject to Section 6.9) may vote on any Plan of
Reorganization in any Insolvency or Liquidation Proceeding of the Company or any
other Grantor, in each case (A) through (E) above to the extent such action is
not inconsistent with, or could not result in a resolution inconsistent with,
the terms of this Agreement.  In exercising rights and remedies with respect to
the Senior Lender Collateral, each First Lien Agent and the Senior Lenders may
enforce the provisions of the Senior Lender Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion.  Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Common
Collateral or other collateral upon foreclosure, power of sale or other
enforcement action, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b)So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Second Priority Claims.  Without limiting the generality of
the foregoing, unless and until the Discharge of Senior Lender Claims has
occurred, except as expressly provided in the proviso in clause (ii) of Section
3.1(a), the sole right of the Second Priority Agents and the Second Priority
Secured Parties with respect to the Common Collateral or any other collateral is
to hold a Lien on the Common Collateral or such other collateral in respect of
the applicable Second Priority Claims pursuant to the Second Priority Documents,
as applicable, for the period and to the extent granted therein and to receive a
share of the proceeds thereof, if any, after the Discharge of Senior Lender
Claims has occurred.

(c)So long as the Discharge of Senior Lender Claims has not occurred and subject
to the proviso in clause (ii) of Section 3.1(a) above, (i) each Second Priority
Agent, for itself and on behalf of each applicable Second Priority Secured
Party, agrees that no Second Priority Agent or any Second Priority Secured Party
will take any action that would hinder or delay any exercise of remedies
undertaken by any First Lien Agent or Senior Lenders with respect to the Common
Collateral or any other collateral under the Senior Lender Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral or such other collateral, whether by foreclosure, power of sale or
otherwise, and (ii) each Second Priority Agent, for itself

-16-

 

--------------------------------------------------------------------------------

 

and on behalf of each applicable Second Priority Secured Party, hereby waives
any and all rights it or any Second Priority Secured Party may have as a junior
lien creditor or otherwise to object to the manner in which any First Lien Agent
or Senior Lenders seek to enforce or collect the Senior Lender Claims or the
Liens granted in any of the Senior Lender Collateral, regardless of whether any
action or failure to act by or on behalf of any First Lien Agent or Senior
Lenders is adverse to the interests of the Second Priority Secured Parties.

(d)Each Second Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second Priority Document
shall be deemed to restrict in any way the rights and remedies of any First Lien
Agent or Senior Lenders with respect to the Senior Lender Collateral as set
forth in this Agreement and the Senior Lender Documents; provided that nothing
in this clause shall prevent any Second Priority Secured Party from asserting or
seeking to enforce any provision of any Second Priority Document (to the extent
not prohibited by this Agreement).

3.2.Cooperation.  Subject to the proviso in clause (ii) of Section 3.1(a), each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and any First Lien Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral or
any other collateral under any of the applicable Second Priority Documents or
otherwise in respect of the applicable Second Priority Claims relating to the
Common Collateral.

 

SECTION 4.

Payments.

4.1.Application of Proceeds.  So long as the Discharge of Senior Lender Claims
has not occurred, the Common Collateral and any other collateral in respect of
the Second Priority Claims or proceeds thereof received in connection with the
sale or other disposition of, or collection on, such Common Collateral or other
collateral upon the exercise of remedies as a secured party, shall be applied by
the First Lien Agents to the Senior Lender Claims in such order as specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.  Upon the Discharge of Senior Lender Claims, subject to Section
5.7 hereof, each of the First Lien Agents shall deliver promptly to the Second
Priority Designated Agent any Common Collateral or proceeds thereof held by it
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Second Priority
Designated Agent in such order as specified in the Second Priority Documents.

4.2.Payments Over.  Any Common Collateral or other collateral in respect of the
Second Priority Claims or proceeds thereof received by any Second Priority Agent
or any Second Priority Secured Party in connection with the exercise of any
right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims or (except as set forth in Section 6) in any Insolvency or Liquidation
Proceeding, shall be segregated and held in trust for the benefit of and
forthwith paid over to the First Priority Designated Agent (and/or its
designees) for the benefit of the Senior Lenders

-17-

 

--------------------------------------------------------------------------------

 

in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct.  The First Lien Agents are each
hereby individually authorized to make any such endorsements as agent for any
Second Priority Agent or any such Second Priority Secured Party.  This
authorization is coupled with an interest and is irrevocable.

 

SECTION 5.

Other Agreements.

5.1.Releases.

(a)If, at any time any Grantor or the holder of any Senior Lender Claim delivers
notice to each Second Priority Agent that any specified Common Collateral
(including all or substantially all of the equity interests of a Grantor or any
of its Subsidiaries) (including for such purpose, in the case of the sale of
equity interests in any Subsidiary, any Common Collateral held by such
Subsidiary or any direct or indirect Subsidiary thereof) is:

(A)sold, transferred or otherwise disposed of:

(i)by the owner of such Common Collateral in a transaction permitted under the
Credit Agreement, the First Priority Notes Indenture, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture and each other Senior Lender Document and Second Priority Document (if
any) then in effect; or

(ii)in connection with the taking of an Enforcement Action; or

(B)being released from all Senior Lender Claims in connection with a Subsidiary
being released from its guarantee under the Credit Agreement, the First Priority
Notes Indenture, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture and each other Senior Lender
Document and Second Priority Document (if any) then in effect, or

(C)otherwise released as permitted by the Credit Agreement, the First Priority
Notes Indenture, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture and each other Senior Lender
Document and Second Priority Document (if any) then in effect,

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically, simultaneously, and unconditionally be released
and discharged as and when, but only to the extent, such Liens on such Common
Collateral securing Senior Lender Claims are released and discharged; provided
that the Liens securing the Second Priority Claims shall attach to any proceeds
of such Common Collateral that remain after the Discharge of Senior Lender
Claim. Upon delivery to each Second Priority Agent of (a) a written notice from
any First Lien Agent stating that any release of Liens securing or supporting
the Senior Lender Claims has become effective (or shall become effective upon
each Second Priority Agent’s release) (whether in connection with a sale of such
assets by the relevant Grantor pursuant to the preceding sentence or otherwise),
and (b) such other certificates or documents are required to be delivered under
the Second Priority Documents, each Second Priority Agent, on behalf of each
applicable Second Priority Secured Party, will promptly, at the Company’s
expense, execute and deliver such

-18-

 

--------------------------------------------------------------------------------

 

instruments, releases, termination statements or other documents reasonably
requested by the Company in writing confirming such release on customary terms.

(b)So long as the Discharge of Senior Lender Claims has not occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby irrevocably constitutes and appoints the First
Priority Designated Agent and any officer or agent of such First Priority
Designated Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of each Second Priority Agent or such holder or in such First Priority
Designated Agent’s own name, from time to time in such First Priority Designated
Agent’s discretion, for the purpose of carrying out the terms of this Section
5.1, to take any and all appropriate action and to execute any and all documents
and instruments that may be necessary or desirable to accomplish the purposes of
this Section 5.1, including any termination statements, endorsements or other
instruments of transfer or release.

(c)Unless and until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, for itself and on behalf of each applicable Second
Priority Secured Party, hereby consents to the application, whether prior to or
after a default, of proceeds of Common Collateral or other collateral to the
repayment of Senior Lender Claims pursuant to the Senior Lender Documents and
this Agreement; provided that nothing in this Section 5.1(c) shall be construed
to prevent or impair the rights of the Second Priority Agents or the Second
Priority Secured Parties to receive proceeds in connection with the Second
Priority Claims not otherwise in contravention of this Agreement.

5.2.Insurance.  Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral or any other collateral in respect of the Second Priority Claims in
the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral or such other
collateral.  Unless and until the Discharge of Senior Lender Claims has
occurred, all proceeds of any such policy and any such award if in respect of
the Common Collateral or such other collateral shall be paid (a) first, prior to
the occurrence of the Discharge of Senior Lender Claims, to the First Lien
Agents for the benefit of Senior Lenders pursuant to the terms of the Senior
Lender Documents, (b) second, after the occurrence of the Discharge of Senior
Lender Claims, to the Second Priority Agents for the benefit of the Second
Priority Secured Parties pursuant to the terms of the applicable Second Priority
Documents and (c) third, if no Second Priority Claims or Senior Lender Claims
are outstanding, to the owner of the subject property, such other person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.  If any Second Priority Agent or any Second Priority Secured Party
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, it shall pay such proceeds over
to any First Lien Agent in accordance with the terms of Section 4.2.

5.3.Amendments to Second Priority Collateral Documents.

(a)So long as the Discharge of Senior Lender Claims has not occurred, without
the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be

-19-

 

--------------------------------------------------------------------------------

 

amended, supplemented or otherwise modified or entered into to the extent such
amendment, supplement or modification, or the terms of any new Second Priority
Collateral Document, would be prohibited by or inconsistent with any of the
terms of this Agreement.  The Grantors shall cause each applicable Second
Priority Collateral Document executed as of the date hereof or hereafter to
include the following language (or language to similar effect approved by the
First Lien Agents):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second Priority Agent for the benefit of
the [Secured Parties]] pursuant to this agreement are expressly subject and
subordinate to the liens and security interests granted to (x) JPMorgan Chase
Bank, N.A. as collateral agent (and its permitted successors), for the benefit
of the secured parties referred to below, pursuant to the First Lien Security
Agreement dated as of December 1, 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time), from [the Company and the
other “Grantors” referred to therein], in favor of JPMorgan Chase Bank, N.A., as
collateral agent for the benefit of the secured parties referred to therein, (y)
Wilmington Trust, National Association as collateral agent (and its permitted
successors), for the benefit of the secured parties referred to below, pursuant
to the First Lien Security Agreement dated as of April 30, 2020 (as amended,
amended and restated, supplemented or otherwise modified from time to time),
from [the Company and the other “Grantors” referred to therein], in favor of
Wilmington Trust, National Association, as collateral agent for the benefit of
the secured parties referred to therein [and (z) to the liens and security
interests granted to [Other First Priority Lien Obligations Agent] pursuant to
[Other First Priority Lien Obligations Security Document (as amended,
supplemented or otherwise modified from time to time)]], and (ii) the exercise
of any right or remedy by the [applicable Second Priority Agent] hereunder is
subject to the limitations and provisions of the Intercreditor Agreement dated
as of August 5, 2020 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), by and among JPMorgan Chase
Bank, N.A. in its capacity as Credit Agreement Collateral Agent, Wilmington
Trust, National Association as First Priority Notes Collateral Agent, and
Wilmington Trust, National Association, as Trustee and Second Priority
Collateral Agent.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this agreement, the terms of the
Intercreditor Agreement shall govern.”

(b)In the event that the First Lien Agents or the Senior Lenders enter into any
amendment, waiver or consent in respect of or replace any Senior Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the First Lien Agents, the
Senior Lenders, the Company or any other Grantor thereunder (including the
release of any Liens in Senior Lender Collateral in accordance with Section
5.1), then such amendment, waiver or consent shall apply automatically to any
comparable provision of each Comparable Second Priority Collateral Document
without the consent of any Second Priority Agent or any Second Priority Secured
Party and without any action by any Second Priority Agent or any Second Priority
Secured Party; provided, that such amendment, waiver or consent does not (a)
materially adversely affect the rights of the Second Priority Secured Parties or
the interests of the Second Priority Secured Parties in the Second Priority
Collateral and not the other creditors of the Company or such Grantor, as the
case may be, that have a security interest in the affected collateral in a like
or similar manner (without regard to the fact that the Lien of

-20-

 

--------------------------------------------------------------------------------

 

such Senior Collateral Document is senior to the Lien of the Comparable Second
Priority Collateral Document) or (b) impose duties or obligations that are
adverse on any Second Priority Agent without its prior written consent.  The
Company shall give written notice of such amendment, waiver or consent to each
Second Priority Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Second Priority Collateral Document as set forth in this
Section 5.3(b).

(c)Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, the Grantors agreed that no
Second Priority Collateral Document shall be entered into unless the collateral
covered thereby is also subject to a perfected first-priority interest in favor
of the First Lien Agents for the benefit of the Senior Lenders pursuant to the
Senior Collateral Documents.

5.4.Rights As Unsecured Creditors.  The Second Priority Agents and the Second
Priority Secured Parties may exercise rights and remedies as an unsecured
creditor against the Company or any Grantor in accordance with the terms of the
applicable Second Priority Documents and applicable law, in each case to the
extent not inconsistent with or in violation of the other provisions of this
Agreement.  Nothing in this Agreement shall prohibit the receipt by any Second
Priority Agent or any Second Priority Secured Party of the required payments of
principal, interest, fees, expenses, indemnities and other amounts due under the
Second Priority Documents so long as such receipt is not the direct or indirect
result of (a) the exercise in contravention of this Agreement by any Second
Priority Agent or any Second Priority Secured Party of rights or remedies in
respect of Common Collateral or other collateral or (b) enforcement in
contravention of this Agreement of any Lien in respect of Second Priority Claims
held by any of them.  In the event any Second Priority Agent or any Second
Priority Secured Party becomes a judgment lien creditor or other secured
creditor in respect of Common Collateral or other collateral as a result of its
enforcement of its rights as an unsecured creditor in respect of Second Priority
Claims or otherwise, such judgment or other lien shall be subordinated to the
Liens securing Senior Lender Claims on the same basis as the other Liens
securing the Second Priority Claims are so subordinated to such Liens securing
Senior Lender Claims under this Agreement and shall otherwise be subject to the
terms of this Agreement for all purposes to the same extent as all other Liens
securing the Second Priority Claims subject hereto.  Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the First Lien
Agents or the Senior Lenders may have with respect to the Senior Lender
Collateral.

5.5.First Lien Agents as Gratuitous Bailees for Perfection.

(a)Each First Lien Agent agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee for the benefit of and
on behalf of each Second Priority Agent and any assignee solely for the purpose
of perfecting the security interest granted in such Pledged Collateral pursuant
to the Second Priority Collateral Agreements, subject to the terms and
conditions of this Section 5.5 (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC).

(b)In the event that any First Lien Agent (or its agent or bailees) has Lien
filings against Intellectual Property (as defined in the Senior Credit Agreement
Collateral Agreement

-21-

 

--------------------------------------------------------------------------------

 

and the Senior First Priority Notes Collateral Agreement) that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, such First Lien Agent agrees to hold such Liens as gratuitous bailee
for the benefit of and on behalf of each Second Priority Agent and any assignee
solely for the purpose of perfecting the security interest granted in such Liens
pursuant to the Second Priority Collateral Agreements, subject to the terms and
conditions of this Section 5.5.

(c)Except as otherwise specifically provided herein (including Section 3.1),
until the Discharge of Senior Lender Claims has occurred, any First Lien Agent
shall be entitled to deal with the Pledged Collateral in accordance with the
terms of the Senior Lender Documents as if the Liens under the Second Priority
Collateral Documents did not exist.  The rights of the Second Priority Agents
and the Second Priority Secured Parties with respect to such Pledged Collateral
shall at all times be subject to the terms of this Agreement.

(d)The First Lien Agents shall have no obligation whatsoever to any Second
Priority Agent or any Second Priority Secured Party to assure that the Pledged
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5.  The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.

(e)The First Lien Agents shall not have by reason of the Second Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second Priority Agent or any Second Priority
Secured Party and the Second Priority Agents and the Second Priority Secured
Parties hereby waive and release the First Lien Agents from all claims and
liabilities arising pursuant to the First Lien Agents’ role under this Section
5.5, as agent and gratuitous bailee with respect to the Common Collateral.

(f)Upon the Discharge of Senior Lender Claims, the relevant First Lien Agent
shall deliver to the Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and to the
extent such Pledged Collateral is in the possession or control of such First
Lien Agent (or its agents or bailees) together with any necessary endorsements
(or otherwise allow the Second Priority Designated Agent to obtain control of
such Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct.

(g)Neither the First Lien Agents nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or the
Subsidiaries’ obligations to the First Lien Agents or the Senior Lenders under
the Credit Agreement, the First Priority Notes Indenture or the Senior
Collateral Documents or any assurance of payment in respect thereof or to resort
to such collateral security or other assurances of payment in any particular
order, and all of their rights in respect of such collateral security or any
assurance of payment in respect thereof shall be cumulative and in addition to
all other rights, however existing or arising.

-22-

 

--------------------------------------------------------------------------------

 

5.6.Second Priority Designated Agent as Gratuitous Bailee for Perfection.

(a)Upon the Discharge of Senior Lender Claims, the Second Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of and on behalf of the
other Second Priority Agents and any assignee solely for the purpose of
perfecting the security interest granted in such Pledged Collateral pursuant to
the applicable Second Priority Collateral Agreement, subject to the terms and
conditions of this Section 5.6.

(b)In the event that the Second Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property (as defined in the
Senior Credit Agreement Collateral Agreement and the Senior First Priority Notes
Collateral Agreement, whether or not then in effect) that is part of the Common
Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of Senior Lender Claims, the Second Priority
Designated Agent agrees to hold such Liens as gratuitous bailee for the benefit
of and on behalf of the other Second Priority Agents and any assignee solely for
the purpose of perfecting the security interest granted in such Liens pursuant
to the applicable Second Priority Collateral Agreement, subject to the terms and
conditions of this Section 5.6.

(c)The Second Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second Priority Agents to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6.  The
duties or responsibilities of the Second Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other Second
Priority Agents for purposes of perfecting the Lien held by the applicable
Second Priority Secured Parties.

(d)The Second Priority Designated Agent shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.

(e)In the event that the Second Priority Designated Agent shall cease to be so
designated the Second Priority Designated Agent pursuant to the definition of
such term, the then Second Priority Designated Agent shall deliver to the
successor Second Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any), together with any
necessary endorsements (or otherwise allow the successor Second Priority
Designated Agent to obtain control of such Pledged Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second Priority
Designated Agent shall perform all duties of the Second Priority Designated
Agent as set forth herein.

-23-

 

--------------------------------------------------------------------------------

 

5.7.No Release Upon Discharge of Senior Lender Claims; Reinstatement.

(a)Notwithstanding any other provisions contained in this Agreement, on the date
of Discharge of Senior Lender Claims, the Second Priority Liens on the Second
Priority Collateral securing the Second Priority Claims will not be released
except to the extent such Second Priority Collateral or any portion thereof was
disposed of in compliance with the terms of this Agreement in order to repay
Senior Lender Claims secured by such Second Priority Collateral.

(b)If, at any time on or after the Discharge of Senior Lender Claims has
occurred, the Company incurs and designates any new Senior Lender Claims as
being in respect of a Replacement Credit Agreement or a Replacement First
Priority Indenture, as applicable, then such Discharge of Senior Lender Claims
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
such designation as a result of the occurrence of such first Discharge of Senior
Lender Claims), and the applicable Replacement Credit Agreement or the
applicable Replacement First Priority Indenture governing such Senior Lender
Claims shall automatically be treated as the Credit Agreement or the First
Priority Notes Indenture, as applicable, for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Common
Collateral set forth herein and the granting by the First Lien Agents of
amendments, waivers and consents hereunder.  Upon receipt by each Second
Priority Agent of notice of such designation (including the identity of any new
First Lien Agent) from the Company and the First Lien Agent in respect of such
Replacement Credit Agreement or such Replacement First Priority Indenture, as
applicable, each Second Priority Agent shall promptly, at the Company’s expense,
(i) enter into such documents and agreements, including amendments or
supplements to this Agreement, as such new First Lien Agent shall reasonably
request in writing in order to provide the new First Lien Agent the rights of
the First Lien Agents contemplated hereby and (ii) to the extent then held by
any Second Priority Agent, deliver to such First Lien Agent the Pledged
Collateral that is Common Collateral together with any necessary endorsements
(or otherwise allow such First Lien Agent to obtain possession or control of
such Pledged Collateral).

 

SECTION 6.

Insolvency or Liquidation Proceedings.

6.1.Financing and Sale Issues.  If the Company or any other Grantor shall be
subject to any Insolvency or Liquidation Proceeding and any First Lien Agent
shall desire to permit the use of cash collateral or to permit the Company or
any other Grantor to obtain financing under Section 363 or Section 364 of the
Bankruptcy Code or any similar provision(s) in any other Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest such
use of cash collateral or DIP Financing and will not request adequate protection
or any other relief in connection therewith (except to the extent permitted by
Section 6.3) and, to the extent the Liens securing the Senior Lender Claims
under the Senior Lender Documents are subordinated to or pari passu with the
Liens securing such DIP Financing, will subordinate its Liens in the Common
Collateral and any other collateral to (x) the Liens securing such DIP Financing
(and all Obligations relating thereto), (y) any adequate protection Liens
provided to such First Lien Agent or the Senior Lenders or (z) any “carve-out”
from the Common Collateral or court ordered priority for fees agreed to by such
First Lien Agent or the Senior Lenders, in each case on the same basis as the
other

-24-

 

--------------------------------------------------------------------------------

 

Liens securing the Second Priority Claims are so subordinated to the Liens
securing the Senior Lender Claims under this Agreement.  Each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
further agrees that it will raise no objection to, and will not support any
objection to, and will not otherwise contest (a) any motion for relief from the
automatic stay or from any injunction against foreclosure or enforcement in
respect of Senior Lender Claims made by any First Lien Agent or any holder of
Senior Lender Claims, (b) any lawful exercise by any holder of Senior Lender
Claims of the right to credit bid Senior Lender Claims at any sale of Senior
Lender Collateral (including pursuant to Section 363(k) or Section
1129(b)(2)(A)(ii) of the Bankruptcy Code or any similar Bankruptcy Law), (c) any
other request for judicial relief made in any court by any holder of Senior
Lender Claims relating to the lawful enforcement of any Lien on Senior Lender
Collateral, or (d) any order relating to a sale of Common Collateral for which
any First Lien Agent has consented that provides, to the extent the sale is to
be free and clear of Liens, that the Liens securing the Senior Lender Claims and
the Second Priority Claims will attach to the proceeds of the sale on the same
basis of priority as the Liens securing the Senior Lender Collateral do to the
Liens securing the Second Priority Collateral in accordance with this Agreement,
provided, however, that the Second Priority Secured Parties are not deemed to
have waived any rights to credit bid on the Common Collateral in any such sale
or disposition in accordance with Section 363(k) or Section 1129(b)(2)(A)(ii) of
the Bankruptcy Code or any similar Bankruptcy Law, so long as any such credit
bid provides for the payment in full in cash of the Senior Lender Claims; and
provided further, however, that the Second Priority Secured Parties may raise
any objection to the bidding procedures proposed to be utilized in connection
with such sale or disposition that may be raised by an unsecured creditor of the
Company or any other Grantor.

6.2.Relief from the Automatic Stay.  Until the Discharge of Senior Lender Claims
has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral, without the prior
written consent of all First Lien Agents and Required Lenders.

6.3.Adequate Protection.  Each Second Priority Agent, on behalf of itself and
each applicable Second Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by any First
Lien Agent or Senior Lenders for adequate protection, (b) any objection by any
First Lien Agent or Senior Lenders to any motion, relief, action or proceeding
based on such First Lien Agent’s or the Senior Lenders’ claiming a lack of
adequate protection or (c) the payment of interest, fees, expenses or other
amounts to the First Lien Agent or any other Senior Lender.  Notwithstanding the
foregoing, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Lenders (or any subset thereof) are granted adequate protection in the form of a
Lien on additional or replacement collateral and/or superpriority claims in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law, then each
Second Priority Agent, on behalf of itself and any applicable Second Priority
Secured Party, (A) may seek or request adequate protection in the form of (x) a
Lien on such additional or replacement collateral, which Lien is subordinated to
the Liens securing and providing adequate protection for the Senior Lender
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second Priority Claims are so subordinated
to the Liens secur

-25-

 

--------------------------------------------------------------------------------

 

ing the Senior Lender Claims under this Agreement, and (y) superpriority claims
junior in all respects to the superpriority claims granted to the Senior
Lenders, and (B) except as provided below in this Section 6.3, agrees that it
will not seek or request, and will not accept, without the express written
consent of the First Lien Agent, adequate protection in any other form, and (ii)
(A) in the event any Second Priority Agent, on behalf of itself or any
applicable Second Priority Secured Party, seeks or requests adequate protection
and such adequate protection is granted in the form of a Lien on additional or
replacement collateral, then such Second Priority Agent, on behalf of itself or
each such Second Priority Secured Party, agrees that the First Lien Agents shall
also be granted a senior Lien on such additional or replacement collateral as
security and adequate protection for the applicable Senior Lender Claims and any
such DIP Financing and that any Lien on such additional or replacement
collateral securing or providing adequate protection for the Second Priority
Claims shall be subordinated to the Liens on such collateral securing the Senior
Lender Claims and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the Senior Lenders as adequate protection on the
same basis as the other Liens securing the Second Priority Claims are so
subordinated to such Liens securing the Senior Lender Claims under this
Agreement, and (B) in the event any Second Priority Agent, on behalf of itself
or any applicable Second Priority Secured Party, seeks or requests adequate
protection and such adequate protection is granted in the form of a
superpriority claim, then such Second Priority Agent, on behalf of itself or
each such Second Priority Secured Party, agrees that the First Lien Agents shall
also be granted a superpriority claim, which superpriority claim will be senior
in all respects to the superpriority claim granted to such Second Priority Agent
and the Second Priority Secured Parties.  Notwithstanding the foregoing, if the
Senior Lenders are deemed by a court of competent jurisdiction in any Insolvency
or Liquidation Proceeding to be entitled to receive adequate protection in the
form of payments in the amount of current post-petition interest, incurred fees
and expenses or other cash payments, then the Second Priority Agent and the
Second Priority Secured Parties shall not be prohibited from seeking or
receiving adequate protection in the form of payments in the amount of current
post-petition interest, incurred fees and expenses or other cash payments
(subject to the right of the First Lien Agent and the Senior Lenders to object
to the reasonableness of the amounts sought).

6.4.Avoidance Issues.  If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be or avoided as
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff, recoupment, or otherwise, then as among the parties hereto the Senior
Lender Claims shall be deemed to be reinstated to the extent of such Recovery
and to be outstanding as if such payment had not occurred and the Senior Lenders
shall be entitled to a Discharge of Senior Lender Claims with respect to all
such recovered amounts and shall have all rights hereunder until such time.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  Any Common Collateral or proceeds thereof received by any
Second Priority Secured Party prior to the time of such Recovery shall be deemed
to have been received prior to the Discharge of Senior Lender Claims and subject
to the provisions of Section 4.2.

-26-

 

--------------------------------------------------------------------------------

 

6.5.Application.  This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding.  The parties hereto
agree that this Agreement constitutes a “subordination agreement” under Section
510(a) of the Bankruptcy Code or any similar Bankruptcy Law and is intended to
be and shall be interpreted to be enforceable to the maximum extent permitted
pursuant to the applicable non-bankruptcy law.  All references herein to any
Grantor shall apply to any trustee for such Person and such Person as debtor in
possession.  The relative rights as to the Common Collateral and other
collateral and proceeds thereof shall continue after the filing thereof on the
same basis as prior to the date of the petition, subject to any court order
approving the provision of DIP Financing to, or use of cash collateral by, any
Grantor.

6.6.Waivers.  Until the Discharge of Senior Lender Claims has occurred, each
Second Priority Agent, on behalf of itself and each applicable Second Priority
Secured Party, (a) will not assert or enforce any claim under Section 506(c) of
the Bankruptcy Code (or any similar provision in any other Bankruptcy Law)
senior to or on a parity with the Liens securing the Senior Lender Claims for
costs or expenses of preserving or disposing of any Common Collateral or other
collateral, and (b) waives any claim it may now or hereafter have arising out of
the election by any Senior Lender of the application of Section 1111(b)(2) of
the Bankruptcy Code (or any similar provision in any other Bankruptcy Law) with
respect to the Common Collateral.

6.7.Nature of Obligations; Post-Petition Interest.  Each Second Priority Agent,
on behalf of the Second Priority Secured Parties, hereby acknowledges and agrees
that (i) the Second Priority Secured Parties’ claims against the Grantors in
respect of the Common Collateral constitute junior claims separate and apart
(and of a different class) from the Senior Lender Claims of the Senior Lenders
against the Grantors in respect of the Common Collateral, (ii) the Senior Lender
Claims include all interest, fees, and expenses that accrue after the
commencement of any Insolvency or Liquidation Proceeding of any Grantor at the
rate provided for in the applicable Senior Lender Documents governing the same,
whether or not a claim for post-petition interest, fees and expenses is allowed
or allowable in any such Insolvency or Liquidation Proceeding, (iii) the grants
of Liens pursuant to the Credit Agreement, the First Priority Notes Indenture
and the Second Priority Collateral Documents constitute three separate and
distinct grants of Liens, and (iv) because of, among other things, their
differing rights in the Common Collateral, the Senior Lender Claims are
fundamentally different from the Second Priority Claims and the Second Priority
Claims are fundamentally different from the Senior Lender Claims and, in each
case, must be separately classified in any Plan of Reorganization proposed or
confirmed (or approved) in an Insolvency or Liquidation Proceeding.  To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims against the Grantors in respect of the
Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior claims), then each Second Priority Agent, on behalf
of the Second Priority Secured Parties, hereby acknowledges and agrees that all
distributions pursuant to Section 4.1 or otherwise from the Common Collateral
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Common Collateral (with the effect
being that, to the extent that the aggregate value of the Common Collateral is
sufficient (for this purpose ignoring all claims held by each Second Priority
Agent on behalf of the Second Priority Secured Parties), the Senior Lenders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest

-27-

 

--------------------------------------------------------------------------------

 

and other claims, all amounts owing in respect of post-petition interest at the
relevant contract rate, fees and expenses (whether or not such claims are
allowed or allowable in whole or in part in the respective Insolvency or
Liquidation Proceeding) before any distribution from the Common Collateral is
made in respect of the claims held by each Second Priority Agent, on behalf of
the Second Priority Secured Parties, with each Second Priority Agent, on behalf
of the Second Priority Secured Parties, hereby acknowledging and agreeing to
turn over to the holders of the Senior Lender Claims all amounts otherwise
received or receivable by them from the Common Collateral to the extent needed
to effectuate the intent of this sentence even if such turnover of amounts has
the effect of reducing the amount of the claims of the Second Priority Secured
Parties).  Neither any Second Priority Agent nor any Second Priority Secured
Party shall oppose or seek to challenge any claim by a First Lien Agent or any
Senior Lender for allowance in any Insolvency or Liquidation Proceeding of
Senior Lender Claims consisting of post-petition interest, fees or
expenses.  Neither the First Lien Agents nor any other Senior Lender shall
oppose or seek to challenge any claim by the Second Priority Agent or any Second
Priority Secured Party for allowance in any Insolvency or Liquidation Proceeding
of Second Priority Claims consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Priority Agent’s Lien, after taking
into account the existence of the Senior Lenders’ Lien on behalf of the Senior
Lenders on the Common Collateral and the Senior Lender Claims.

6.8.No Waiver.  Other than as set forth in Section 6.3, nothing contained herein
shall prohibit or in any way limit the First Lien Agent or any Senior Lender
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by any Second Priority Agent or any of the Second Priority Secured
Parties, including the seeking by any Second Priority Agent or any Second
Priority Secured Parties of adequate protection or the asserting by any Second
Priority Agent or any Second Priority Secured Parties of any of its rights and
remedies under the Second Priority Documents or otherwise.

6.9.Plan of Reorganization.  Without limiting the generality of any provisions
of this Agreement, each Second Priority Agent or Second Priority Secured Party
shall be entitled to vote to accept any Plan of Reorganization in connection
with any Insolvency or Liquidation Proceeding of the Company or any other
Grantor so long as such Plan of Reorganization is a Conforming Plan of
Reorganization, and shall be entitled to vote to reject any such Plan of
Reorganization that is a Non-Conforming Plan of Reorganization; provided that
each Second Priority Agent or Second Priority Secured Party agrees that it shall
not be entitled (a) to take any action or vote in any way that supports any
Non-Conforming Plan of Reorganization, or (b) to fail to take any action or fail
to vote in favor of any Conforming Plan of Reorganization.  Any vote to accept,
and any other act to support the confirmation or approval of, any Non-Conforming
Plan of Reorganization by any Second Priority Agent or Second Priority Secured
Party shall be inconsistent with and accordingly, a violation of the terms of
this Agreement, and the First Lien Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization dismissed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

6.10.Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a Plan of
Reorganization, both on account of Senior Lender Claims and on account of Second
Priority Claims, then, to the extent the debt obligations distributed on account
of the Senior Lender Claims and on account of the Second Priority Claims

-28-

 

--------------------------------------------------------------------------------

 

are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

 

SECTION 7.

Reliance; Waivers; etc.

7.1.Reliance.  The consent by the Senior Lenders to the execution and delivery
of the Second Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after
Closing Date by the Senior Lenders to the Company or any Subsidiary shall be
deemed to have been given and made in reliance upon this Agreement.  Each Second
Priority Agent, on behalf of itself and each applicable Second Priority Secured
Party, acknowledges that it and the applicable Second Priority Secured Parties
is not entitled to rely on any credit decision or other decisions made by any
First Lien Agent or any Senior Lender in taking or not taking any action under
the applicable Second Priority Document or this Agreement.  Each First Lien
Agent, on behalf of itself and each applicable Senior Lender, acknowledges that
it and the applicable Senior Lenders are not entitled to rely on any credit
decision or other decisions made by any Second Priority Secured Party in taking
or not taking any action under the applicable Senior Lender Document or this
Agreement.

7.2.No Warranties or Liability.  Neither any First Lien Agent nor any Senior
Lender shall have been deemed to have made any express or implied representation
or warranty upon which the Second Priority Agent or the Second Priority Secured
Parties may rely, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the Senior Lender
Documents, the ownership of any Common Collateral or the perfection or priority
of any Liens thereon.  The Senior Lenders will be entitled to manage and
supervise their respective loans and extensions of credit under the Senior
Lender Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate, and the Senior Lenders may manage their loans and
extensions of credit without regard to any rights or interests that any Second
Priority Agent or any of the Second Priority Secured Parties have in the Common
Collateral or otherwise, except as otherwise provided in this
Agreement.  Neither any Second Priority Agent nor any Second Priority Secured
Party shall have been deemed to have made any express or implied representation
or warranty upon which the First Lien Agent or the Senior Lenders may rely,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Priority Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon.  The Second Priority Secured Parties will be entitled to manage and
supervise their respective loans and extensions of credit under the Second
Priority Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Second Priority Secured Parties may
manage their loans and extensions of credit without regard to any rights or
interests that any First Lien Agent or any of the Senior Lenders have in the
Common Collateral or otherwise, except as otherwise provided in this
Agreement.  Neither any First Lien Agent nor any Senior Lender shall have any
duty to any Second Priority Agent or any Second Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second Priority Documents),
regardless of any knowledge thereof that they may have or be charged
with.  Except as expressly set forth in this Agreement, the First Lien Agents,
the Senior Lenders, the Second Priority Agents and the Second Priority Secured
Parties have not otherwise made to

-29-

 

--------------------------------------------------------------------------------

 

each other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the Second Priority
Claims, the Senior Lender Claims or any guarantee or security which may have
been granted to any of them in connection therewith, (b) the Company’s or any
other Grantor’s title to or right to transfer any of the Common Collateral or
(c) any other matter except as expressly set forth in this Agreement.

7.3.Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Lenders, and the Second
Priority Agents and the Second Priority Secured Parties, respectively, hereunder
shall remain in full force and effect irrespective of:

(a)any lack of validity or enforceability of any Senior Lender Documents or any
Second Priority Documents;

(b)any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Credit
Agreement, the First Priority Notes Indenture or any other Senior Lender
Document or of the terms of the Second Priority Senior Secured Notes Indenture
or any other Second Priority Document;

(c)any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second Priority Claims or any guarantee thereof;

(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second Priority Agent or any Second Priority Secured
Party in respect of this Agreement.

 

SECTION 8.

Miscellaneous.

8.1.Conflicts.  Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.

8.2.Continuing Nature of this Agreement; Severability.  Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second Priority Claims shall have been paid in
full.  This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each Second Pri

-30-

 

--------------------------------------------------------------------------------

 

ority Agent or any Second Priority Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Grantor constituting Senior Lender Claims in reliance hereon.  The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

8.3.Amendments; Waivers.  Subject to Section 8.22 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by any Second
Priority Agent or any First Lien Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.  The Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights or
obligations are adversely affected (in which case the Company shall have the
right to consent to or approve any such amendment, modification or waiver).

8.4.Information Concerning Financial Condition of the Company and the
Subsidiaries.  Neither any First Lien Agent nor any Senior Lender shall have any
obligation to any Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agents and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Lenders with respect
to, (a) the financial condition of the Company and the Subsidiaries and all
endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims.  Neither
any Second Priority Agent nor any Second Priority Secured Party shall have any
obligation to any First Lien Agent or any Senior Lender to keep the First Lien
Agent or any Senior Lender informed of, and the First Lien Agents and the Senior
Lenders shall not be entitled to rely on the Second Priority Agents or the
Second Priority Secured Parties with respect to, (a) the financial condition of
the Company and the Subsidiaries and all endorsers, pledgors and/or guarantors
of the Second Priority Claims or the Senior Lender Claims and (b) all other
circumstances bearing upon the risk of nonpayment of the Second Priority Claims
or the Senior Lender Claims.  The First Lien Agents, the Senior Lenders, each
Second Priority Agent and the Second Priority Secured Parties shall have no duty
to advise any other party hereunder of information known to it or them regarding
such condition or any such circumstances or otherwise.  In the event that any
First Lien Agent, any Senior Lender, any Second Priority Agent or any Second
Priority Secured Party, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to any other party, it or
they shall be under no obligation (w) to make, and the First Lien Agents, the
Senior Lenders, the Second Priority Agents and the Second Priority Secured
Parties shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided, (x) to provide any additional information
or to provide any such information on any subsequent occasion, (y) to undertake
any investigation or (z)

-31-

 

--------------------------------------------------------------------------------

 

to disclose any information that, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

8.5.Subrogation.  Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby agrees not to assert any rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6.Application of Payments.  Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents.  Except as otherwise provided herein, each Second Priority
Agent, on behalf of itself and each applicable Second Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7.Consent to Jurisdiction; Waivers.  The parties hereto consent to the
exclusive jurisdiction of (x) any state or federal court located in New York
County, New York and (y) with respect to the Trustee or the Second Priority
Agent in their capacities hereunder, any state or federal court located in New
York County, New York or in the State of Delaware, and consent that all service
of process may be made by registered mail directed to such party as provided in
Section 8.8 for such party.  Service so made shall be deemed to be completed
upon receipt.  The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court.  Each of the
parties hereto waives any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto in connection with the subject matter
hereof.

8.8.Notices.  All notices to the Second Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the First Lien Agents or any Second Priority Agent as provided in the Second
Priority Senior Secured Notes Indenture, the Credit Agreement, the First
Priority Notes Indenture, the Other First Priority Lien Obligations Credit
Documents, the other relevant Senior Lender Documents or the other relevant
Second Priority Documents, as applicable.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given upon receipt of a telecopy or electronic mail or upon
receipt via personal or courier delivery or by U.S. mail (registered or
certified, with postage prepaid and properly addressed).  For the purposes
hereof, the addresses of the parties hereto shall be as set forth below each
party’s name on the signature pages hereto, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.  The First Lien Agents hereby agree to promptly notify each
Second Priority Agent upon

-32-

 

--------------------------------------------------------------------------------

 

payment in full in cash of all Obligations under the applicable Senior Lender
Documents (except for contingent indemnities and cost and reimbursement
obligations to the extent no claim therefor has been made).

8.9.Further Assurances.  Each of the Second Priority Agents, on behalf of itself
and each applicable Second Priority Secured Party, and each applicable First
Lien Agent, on behalf of itself and each Senior Lender, agrees that each of them
shall take such further action and shall execute and deliver to each other First
Lien Agent and the Senior Lenders such additional documents and instruments (in
recordable form, if requested) as each other First Lien Agent or the Senior
Lenders may reasonably request, to effectuate the terms of and the lien
priorities contemplated by this Agreement.

8.10.Governing Law.  This Agreement has been delivered and accepted in and shall
be deemed to have been made in New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York, without regard to conflicts of law
principles thereof.

8.11.Binding on Successors and Assigns.  This Agreement shall be binding upon
the First Lien Agents, the Senior Lenders, the Second Priority Agents, the
Second Priority Secured Parties and their respective permitted successors and
assigns.

8.12.Specific Performance.  Each First Lien Agent may demand specific
performance of this Agreement.  Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent.

8.13.Section Titles.  The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14.Counterparts.  This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.  Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

8.15.Authorization.  By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.  The First Lien Agents
represent and warrant that this Agreement is binding upon the Senior
Lenders.  The Trustee represents and warrants that this Agreement is binding
upon the Second Priority Secured Parties.

8.16.No Third Party Beneficiaries; Successors and Assigns.  This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims.  No other

-33-

 

--------------------------------------------------------------------------------

 

Person shall have or be entitled to assert rights or benefits
hereunder.  Notwithstanding the foregoing, the Company is an intended
beneficiary and third party beneficiary hereof with the right and power to
enforce with respect to Sections 5.1, 5.2, 5.3(b), 8.3, 8.16, 8.19 and 8.22 and
Article VII hereof and as otherwise provided herein.

8.17.Effectiveness.  This Agreement shall become effective when executed and
delivered by the parties hereto.  This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding.  All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18.First Lien Agents and Second Priority Agents.  It is understood and agreed
that (a) JPMorgan Chase Bank, N.A. is entering into this Agreement in its
capacity as administrative agent and collateral agent under the Credit Agreement
and the provisions of Article IX of the Credit Agreement applicable to JPMorgan
Chase Bank, N.A. as administrative agent and collateral agent thereunder shall
also apply to JPMorgan Chase Bank, N.A. as Credit Agreement Agent hereunder, (b)
Wilmington Trust, National Association is entering into this Agreement in its
capacity as trustee and as collateral agent under the First Priority Notes
Indenture and the provisions of Article VII of the First Priority Notes
Indenture applicable to Wilmington Trust, National Association, as trustee
thereunder shall also apply to Wilmington Trust, National Association as First
Priority Notes Collateral Agent hereunder, (c) Wilmington Trust, National
Association is entering into this Agreement in its capacity as trustee and as
collateral agent under the First Priority Notes Indenture and the provisions of
Article XI of the First Priority Notes Indenture applicable to Wilmington Trust,
National Association, as collateral agent thereunder shall also apply to
Wilmington Trust, National Association as First Priority Notes Collateral Agent
hereunder, (d) Wilmington Trust, National Association is entering into this
Agreement in its capacity as Trustee and Second Priority Collateral Agent, and
the provisions of Article VII of the Second Priority Senior Secured Notes
Indenture applicable to the trustee and collateral agent thereunder shall also
apply to the Trustee hereunder and be enforceable as if set forth herein and (e)
Wilmington Trust, National Association is entering into this agreement in its
capacity as Second Priority Collateral Agent, and the provisions of Article XI
of the Second Priority Senior Secured Notes Indenture applicable to the
collateral agent thereunder shall also apply to the Second Priority Collateral
Agent hereunder and be enforceable as if set forth herein.

8.19.Relative Rights.  Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the First Priority Notes Indenture, the
Other First Priority Lien Obligations Credit Documents, the Second Priority
Senior Secured Notes Indenture or any other Senior Lender Documents or Second
Priority Documents entered into in connection with the Credit Agreement, the
First Priority Notes Indenture, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture or any other
Senior Lender Document or Second Priority Document or permit the Company,
Holdings or any Subsidiary to take any action, or fail to take any action, to
the extent such action or failure would otherwise constitute a breach of, or
default under, the Credit Agreement, the First Priority Notes Indenture or any
other Senior Lender Documents entered into in connection with the Credit
Agreement, the First Priority Notes Indenture, the Other

-34-

 

--------------------------------------------------------------------------------

 

First Priority Lien Obligations Credit Documents, the Second Priority Senior
Secured Notes Indenture or any other Second Priority Documents, (b) change the
relative priorities of the Senior Lender Claims or the Liens granted under the
Senior Lender Documents on the Common Collateral (or any other assets) as among
the Senior Lenders, (c) otherwise change the relative rights of the Senior
Lenders in respect of the Common Collateral as among such Senior Lenders or (d)
obligate the Company, Holdings or any Subsidiary to take any action, or fail to
take any action, that would otherwise constitute a breach of, or default under,
the Credit Agreement, the First Priority Notes Indenture, the Other First
Priority Lien Obligations Credit Documents or any other Senior Lender Document
entered into in connection with the Credit Agreement, the First Priority Notes
Indenture, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Documents.

8.20.References.  Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Priority Senior Secured Notes Indenture (including
any definition contained therein) shall be deemed to be a reference to such
Section, clause, paragraph, definition or other provision as in effect on the
date of this Agreement; provided that any reference to any such Section, clause,
paragraph or other provision shall refer to such Section, clause, paragraph or
other provision of the Second Priority Senior Secured Notes Indenture, as
applicable (including any definition contained therein), as amended or modified
from time to time if such amendment or modification has been (1) made in
accordance with the Second Priority Senior Secured Notes Indenture, and (2)
approved in writing by, or on behalf of, the Required Lenders.

8.21.Entire Agreement.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

8.22.Joinder Requirements.  The Company and/or any First Lien Agent and/or any
Second Priority Agent, without the consent of any other First Lien Agent or
Second Priority Agent, any Senior Lender or any Second Priority Secured Party,
may designate additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness if the incurrence of such Obligations is
permitted under each of the Credit Agreement, the First Priority Notes
Indenture, each Other First Priority Lien Obligations Credit Document, the
Second Priority Senior Secured Notes Indenture, all other applicable Senior
Lender Documents and Second Priority Documents then in effect and this
Agreement.  If so permitted, as a condition precedent to the effectiveness of
such designation, the applicable Other First Priority Lien Obligations Agent or
the applicable administrative agent or trustee and collateral agent for such
Future Second Lien Indebtedness shall execute and deliver to each First Lien
Agent and Second Priority Agent, a joinder agreement to this Agreement
substantially in the form annexed hereto as Exhibit I or Exhibit II, as the case
may be, or otherwise in form and substance reasonably satisfactory to the First
Priority Designated Agent and the Second Priority Designated
Agent.  Notwithstanding anything to the contrary set forth in this Section 8.22
or in Section 8.3 hereof, any First Lien Agent and/or any Second Priority Agent
may, and, at the request of the Company, shall, in each case, without the
consent of any other First Lien Agent or Second Priority Agent, any Senior
Lender or any Second Priority Secured Party, enter into a supplemental agreement
(which may

-35-

 

--------------------------------------------------------------------------------

 

take the form of an amendment, an amendment and restatement or a supplement of
this Agreement) to facilitate the designation of such additional Obligations as
Other First Priority Lien Obligations or Future Second Lien Indebtedness.  Any
such amendment may, among other things, (i) add other parties holding Future
Second Lien Indebtedness (or any agent or trustee therefor) to the extent such
Indebtedness is not prohibited by the Credit Agreement, the First Priority Notes
Indenture, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture and all other Second Priority
Documents governing Future Second Lien Indebtedness, (ii) add other parties
holding Obligations arising under the Other First Priority Lien Obligations
Credit Documents (or any agent or trustee thereof) to the extent such
Obligations are not prohibited by the Credit Agreement, the First Priority Notes
Indenture, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture and all other Second Priority
Documents governing Future Second Lien Indebtedness, (iii) in the case of Future
Second Lien Indebtedness, (a) establish that the Lien on the Common Collateral
securing such Future Second Lien Indebtedness shall be junior and subordinate in
all respects to all Liens on the Common Collateral securing any Senior Lender
Claims and shall share in the benefits of the Common Collateral equally and
ratably with all Liens on the Common Collateral securing any Second Priority
Claims, except to the extent otherwise agreed to by the holders of such Future
Second Lien Indebtedness, and (b) provide to the holders of such Future Second
Lien Indebtedness (or any agent or trustee thereof) the comparable rights and
benefits (including any improved rights and benefits that have been consented to
by the First Lien Agents) as are provided to the holders of Second Priority
Claims under this Agreement prior to the incurrence of such Future Second Lien
Indebtedness, and (iv) in the case of Obligations arising under Other First
Priority Lien Obligations Credit Documents, (a) establish that the Lien on the
Common Collateral securing such Obligations shall be superior in all respects to
all Liens on the Common Collateral securing any Second Priority Claims and any
Future Second Lien Indebtedness and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any other Senior Lender Claims, except to the extent otherwise agreed to by the
holders of such Obligations arising under Other First Priority Lien Obligations
Credit Documents, and (b) provide to the holders of such Obligations arising
under the Other First Priority Lien Obligations Credit Documents (or any agent
or trustee thereof) the comparable rights and benefits as are provided to the
holders of Senior Lender Claims under this Agreement prior to the incurrence of
such Obligations.  Any such additional party, each First Lien Agent and each
Second Priority Agent shall be entitled to rely on the determination of officers
of the Company that such joinders and/or modifications do not violate the Credit
Agreement, the First Priority Notes Indenture, the Other First Priority Lien
Obligations Credit Documents, the Second Priority Senior Secured Notes Indenture
and each other Second Priority Document governing Future Second Lien
Indebtedness, if such determination is set forth in an officer’s certificate
delivered to such party, the First Lien Agents and each Second Priority
Agent.  For the avoidance of doubt, the Second Priority Collateral Agent shall
have no obligation to monitor or ensure compliance with this Section 8.22.

8.23.Intercreditor Agreements.  Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements, including, in the case of the Senior Lenders, the First Lien
Parity Intercreditor Agreement) with the applicable First Lien Agent or Second
Priority Agent governing the rights, benefits and privileges as among the Senior
Lenders or the Second Priority Secured Parties, as the case may be, in respect
of the Common

-36-

 

--------------------------------------------------------------------------------

 

Collateral, this Agreement and the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, including as to application
of proceeds of the Common Collateral, voting rights, control of the Common
Collateral and waivers with respect to the Common Collateral, in each case so
long as (A) the terms thereof do not violate or conflict with the provisions of
this Agreement or the other Senior Collateral Documents or Second Priority
Collateral Documents, as the case may be, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Lenders,
the First Lien Agent acting on behalf of such Senior Lenders agrees in its sole
discretion to enter into any such intercreditor agreement (or similar
arrangement) and (C) in the case of any such intercreditor agreement (or similar
arrangement) affecting the Senior Lenders holding Senior Lender Claims under the
Credit Agreement or under the First Priority Notes Indenture, such intercreditor
agreement (or similar arrangement) is permitted under the Credit Agreement and
the First Priority Notes Indenture or the Required Lenders otherwise authorize
the applicable First Lien Agent to enter into any such intercreditor agreement
(or similar arrangement).  Notwithstanding the preceding clauses (B) and (C), to
the extent that the applicable First Lien Agent is not authorized by the
Required Lenders to enter into any such intercreditor agreement (or similar
arrangement ) or does not agree to enter into such intercreditor agreement (or
similar arrangement), such intercreditor agreement (or similar arrangement )
shall not be binding upon the applicable First Lien Agent but, subject to the
immediately succeeding sentence, may still bind the other parties party
thereto.  In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement or any other Senior
Collateral Document or Second Priority Collateral Document, and the provisions
of this Agreement and the other Senior Collateral Documents and Second Priority
Collateral Documents shall remain in full force and effect in accordance with
the terms hereof and thereof (as such provisions may be amended, modified or
otherwise supplemented from time to time in accordance with the terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement)).

8.24.Additional Guarantors. The Company agrees that if any Subsidiary shall
become a Grantor after the date hereof, they will promptly cause such Subsidiary
to execute and deliver an Acknowledgement of the Intercreditor Agreement
substantially in the form attached hereto. The execution and delivery of such
acknowledgement shall not require the consent of any other party hereunder.

[Remainder of page intentionally left blank]

 

-37-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Agent

By:  /s/ Philp Van Fossan
Name: Philip VanFossan
Title: Executive Director

Address:10 South Dearborn, Floor L2,Chicago, IL 60603

Tel:  312-385-7084
Fax:  844-490-5663
E-mail:  Jpm.agency.cri@jpmchase.com

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Priority Notes Collateral Agent

By:  /s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

 

Address:

50 South Sixth Street, Suite 1290

 



Minneapolis, MN 55402

 

Attention:

SeaWorld Notes Administrator

 

Telecopier:

(612) 217-5651

 

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Trustee and Second Priority
Collateral Agent

By:  /s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

 

Address:

50 South Sixth Street, Suite 1290

 



Minneapolis, MN 55402

 

Attention:

SeaWorld Notes Administrator

 

Telecopier:

(612) 217-5651

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

--------------------------------------------------------------------------------

 

Acknowledgement of Intercreditor Agreement

The Company and each other Grantor have read the foregoing Agreement and consent
thereto.  The Company and each other Grantor agree not to take any action that
would be contrary to the provisions of the foregoing Agreement and agree that,
except as otherwise provided therein, including with respect to those provisions
of which the Company and each Grantor are intended third party beneficiaries, no
Second Priority Agent, First Lien Agent, Senior Lender or Second Priority
Secured Party shall have any liability to the Company or any Grantor for acting
in accordance with the provisions of the foregoing Agreement.  The Company and
each Grantor understand that  they are not intended beneficiaries or third party
beneficiaries of the foregoing Agreement except that it is an intended
beneficiary and third party beneficiary thereof with the right and power to
enforce with respect to Sections 5.1, 5.2, 5.3(b), 8.3, 8.16, 8.19 and 8.22 and
Article VII thereof and as otherwise provided therein.  The Company and each
Grantor agree to be bound by Section 8.22 of the foregoing Agreement to the
extent applicable to each of them.

Notwithstanding anything to the contrary in the foregoing Agreement or provided
herein, each of the undersigned and each party to the foregoing Agreement agree,
on behalf of itself and in its capacity as agent under the foregoing Agreement,
that (i) the Company and the other Grantors shall not have any right to consent
to or approve any amendment, modification or waiver of any provision of the
foregoing Agreement except to the extent their rights or obligations are
adversely affected (in which case the Company shall have the right to consent to
or approve any such amendment, modification or waiver) and (ii) upon the
Company’s request in connection with a designation of additional obligations as
Other First Priority Lien Obligations or Future Second Lien Indebtedness, any
First Lien Agent and/or any Second Priority Agent shall enter into such
supplemental agreements (which may each take the form of an amendment, an
amendment and restatement or a supplement of the foregoing Agreement) to
facilitate the designation of such additional obligations as contemplated by
Section 8.22 of the foregoing Agreement as the Company may request.

Without limitation of the foregoing, the undersigned agree, at the Company’s
expense, to take such further action and to execute and deliver such additional
documents and instruments (in recordable form, if requested) as the Company, the
Credit Agreement Agent, the First Priority Notes Collateral Agent, the Trustee
or any other First Lien Agent or Second Priority Agent may reasonably request to
effectuate the terms of the foregoing Agreement.

For the purposes hereof, the address of the Company and each other Grantor shall
be as set forth in the schedules to the Credit Agreement, the First Priority
Notes Indenture and the Indenture.

[Remainder of page intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

 

SEAWORLD PARKS & ENTERTAINMENT, INC.

 

By:

/s/ Harold J. Herman
Name:Harold J. Herman
Title: Assistant Secretary

SEAWORLD ENTERTAINMENT, INC.

 

 

By:

/s/ Harold J. Herman
Name:Harold J. Herman
Title: Assistant Secretary

SEAWORLD PARKS & ENTERTAINMENT LLC

SEA WORLD OF TEXAS LLC

SEAWORLD PARKS & ENTERTAINMENT INTERNATIONAL, INC.

LANGHORNE FOOD SERVICES LLC

SEA WORLD OF FLORIDA LLC

SWBG ORLANDO CORPORATE OPERATIONS GROUP, LLC

SEA HOLDINGS I, LLC

 

 

 

By:

/s/ Harold J. Herman
Name:Harold J. Herman
Title: Assistant Secretary

SEA WORLD LLC

 

 

By:

/s/ Harold J. Herman
Name:Harold J. Herman
Title: Assistant Secretary

 




[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------

 

 

SEAWORLD OF TEXAS HOLDINGS, LLC

SEAWORLD OF TEXAS MANAGEMENT, LLC

SEAWORLD OF TEXAS BEVERAGE, LLC

 

 

By:/s/ Genaro Castro
Name: Genaro Castro
Title:Manager

 

 

By:/s/ Byron Surrett
Name: Byron Surrett
Title:   Manager

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

JPMORGAN CHASE BANK, N.A.,
as Credit Agreement Agent

By:/s/ Philip VanFossan
Name: Philip VanFossan
Title: Executive Director

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Priority Notes Collateral Agent

By:/s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,
in its capacity as Trustee and Second Priority Collateral Agent

By:/s/ Jane Schweiger
Name: Jane Schweiger
Title:   Vice President

 

[Signature Page to First Lien/Second Lien Intercreditor Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT I

[FORM OF] JOINDER NO. [       ] dated as of [               ], 20[   ] to the
INTERCREDITOR AGREEMENT dated as of August 5, 2020 (the “Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A., as Credit Agreement Agent, in its
capacity as First Lien Agent (in such capacity the “Credit Agreement Agent”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as First Priority Notes Collateral
Agent, in its capacity as First Lien Agent (in such capacity, the “Frist
Priority Notes Collateral Agent”), each Other First Priority Lien Obligations
Agent from time to time party hereto, each in its capacity as First Lien Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as Trustee and Second
Priority Collateral Agent and each collateral agent for any Future Second Lien
Indebtedness from time to time party hereto, each in its capacity as Second
Priority Agent.

A.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B.

As a condition to the ability of the Company to incur Other First Priority Lien
Obligations and to secure such Other First Priority Lien Obligations with the
liens and security interests created by the Other First Priority Lien
Obligations Security Documents, the Other First Priority Lien Obligations Agent
with respect of such Other First Priority Lien Obligations is required to become
a First Lien Agent, and such Other First Priority Lien Obligations is required
to become subject to and bound by the Intercreditor Agreement.  Section 8.22 of
the Intercreditor Agreement provides that such Other First Priority Lien
Obligations Agent may become a First Lien Agent, and such Other First Priority
Lien Obligations may become subject to and bound by the Intercreditor Agreement,
upon the execution and delivery of an instrument in the form of this Joinder
Agreement and the satisfaction of the other conditions set forth in Section 8.22
of the Intercreditor Agreement.  The undersigned additional Other First Priority
Lien Obligations Agent (the “New Representative”) is executing this Joinder
Agreement in accordance with the requirements of the Intercreditor Agreement and
the Senior Lender Documents.

Accordingly, the undersigned agree as follows:

SECTION 1.

In accordance with Sections 8.3 and 8.22 of the Intercreditor Agreement, the New
Representative by its signature below becomes a First Lien Agent under, and the
related Other First Priority Lien Obligations becomes subject to and bound by,
the Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a First Lien Agent and the
New Representative, on its behalf and on behalf of holders of such Other First
Priority Lien Obligations, hereby agrees to all the applicable terms and
provisions of the Intercreditor Agreement.  Each reference to a “First Lien
Agent” in the Intercreditor Agreement shall be deemed to include the New
Representative.  The Intercreditor Agreement is hereby incorporated herein by
reference.

SECTION 2.

The New Representative represents and warrants to the First Priority Designated
Agent, each First Lien Agent, the Second Priority Designated Agent and each
Second Priority Agent, individually, that (i) it has full power and authority to
enter into this Joinder Agreement, in its capacity as [agent] [trustee] under
[describe new facility], (ii) this

 

--------------------------------------------------------------------------------

 

Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, and (iii) the Other First Priority Lien Obligations
Security Documents relating to such Other First Priority Lien Obligations
provide that, upon the New Representative’s entry into this Joinder Agreement,
holders of such Other First Priority Lien Obligations will be subject to and
bound by the provisions of the Intercreditor Agreement.

SECTION 3.

This Joinder may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Joinder by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Joinder.

SECTION 4.

Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

SECTION 5.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

SECTION 6.

In case any one or more of the provisions contained in this Joinder should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 8.8 of the Intercreditor Agreement.  All communications and
notices hereunder to the New Representative shall be given to it at its address
set forth below its signature hereto.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Intercreditor Agreement as of the day and year first above written.

[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],

 

By:


Name:
Title:

Address for notices:



attention of:  
Telecopy:  




 

--------------------------------------------------------------------------------

 

Acknowledged by:

[                               ],
as First Priority Designated Agent,

By:


Name:
Title:




 

--------------------------------------------------------------------------------

 

EXHIBIT II1

[FORM OF] JOINDER NO. [       ] dated as of [               ], 20[   ] to the
INTERCREDITOR AGREEMENT dated as of August 5, 2020 (the “Intercreditor
Agreement”), among JPMORGAN CHASE BANK, N.A., as Credit Agreement Agent, in its
capacity as First Lien Agent (in such capacity the “Credit Agreement Agent”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as First Lien Agent (in
such capacity the “First Priority Notes Collateral Agent”), each Other First
Priority Lien Obligations Agent from time to time party hereto, each in its
capacity as First Lien Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as Trustee and Second Priority Collateral Agent and each collateral
agent for any Future Second Lien Indebtedness from time to time party hereto,
each in its capacity as Second Priority Agent.

A.

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B.

As a condition to the ability of the Company to incur Future Second Lien
Indebtedness and to secure such Future Second Lien Indebtedness with the liens
and security interests created by the related Second Priority Documents, the
collateral agent with respect of such Future Second Lien Indebtedness is
required to become a Second Priority Agent, and such Future Second Lien
Indebtedness is required to become subject to and bound by the Intercreditor
Agreement.  Section 8.22 of the Intercreditor Agreement provides that such
collateral agent may become a Second Priority Agent, and such Future Second Lien
Indebtedness may become subject to and bound by the Intercreditor Agreement,
upon the execution and delivery of an instrument in the form of this Joinder
Agreement and the satisfaction of the other conditions set forth in Section 8.22
of the Intercreditor Agreement.  The undersigned collateral agent (the “New
Representative”) is executing this Joinder Agreement in accordance with the
requirements of the Intercreditor Agreement and the Second Priority Documents.

Accordingly, the undersigned agree as follows:

SECTION 1.

In accordance with Sections 8.3 and 8.22 of the Intercreditor Agreement, the New
Representative by its signature below becomes a Second Priority Agent under, and
the related Future Second Lien Indebtedness becomes subject to and bound by, the
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Second Priority Agent and
the New Representative, on its behalf and on behalf of holders of such Future
Second Lien Indebtedness, hereby agrees to all the applicable terms and
provisions of the Intercreditor Agreement.  Each reference to a “Second Priority
Agent” in the Intercreditor Agreement shall be deemed to include the New
Representative.  The Intercreditor Agreement is hereby incorporated herein by
reference.

 

1 

To be updated in connection with an issuance of additional notes under the
Second Priority

Senior Secured Notes Indenture or in connection with the joinder of Future
Second Lien Indebtedness to the



Noteholder Collateral Agreement.



 

--------------------------------------------------------------------------------

 

SECTION 2.

The New Representative represents and warrants to the First Priority Designated
Agent, each First Lien Agent, the Second Priority Designated Agent and each
Second Priority Agent, individually, that (i) it has full power and authority to
enter into this Joinder Agreement, in its capacity as [agent] [trustee] under
[describe new facility], (ii) this Joinder Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, and (iii) the
Second Priority Documents relating to such Future Second Lien Indebtedness
provide that, upon the New Representative’s entry into this Joinder Agreement,
holders of such Future Second Lien Indebtedness will be subject to and bound by
the provisions of the Intercreditor Agreement.

SECTION 3.

This Joinder may be executed in counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Joinder by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Joinder.

SECTION 4.

Except as expressly supplemented hereby, the Intercreditor Agreement shall
remain in full force and effect.

SECTION 5.

THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

SECTION 6.

In case any one or more of the provisions contained in this Joinder should be
held invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 8.8 of the Intercreditor Agreement.  All communications and
notices hereunder to the New Representative shall be given to it at its address
set forth below its signature hereto.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder to the
Intercreditor Agreement as of the day and year first above written.

[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],

 

By:


Name:
Title:

Address for notices:



attention of:  
Telecopy:  




 

--------------------------------------------------------------------------------

 

Acknowledged by:

[                             ], as
First Priority Designated Agent

 

By: _________________________
       Name:
       Title:

 

 